Per Curiam.

These cases present these questions: first, whether, when a case is dismissed in this court for want of jurisdiction, the party who filed the record and prosecuted the writ of error or appeal is liable to be taxed with the costs of the suit? We have fully considered this question, and respond in the affirmative.
The second question is, whether the costs of the transcript of the record, charged in the inferior court, should be taxed in this court as a part of the costs of the suit? When the acts of 10th February, 1844, (Hutch. Code, 486,) and the act of March 2d, 1833, (Hutch. Code, 932,) are taken in conjunction, we think that .it may be properly ruled, that the costs of such transcript should be taxed in the bill of costs in this court.